l'l·9'.(. .
                                                                                                004:ti
Order issued September/      &2012




                                               In The
                                   otourt of Appeals
                         1F.ift4 1llistrid of Wexas at malias
                                       No. 05-11-01268-CR
                                       No. 05-11-01269-CR


                                  TIEN JUNG KUO, Appellant

                                                  v.
                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F10-55962-J, F10-55963-J


                                           ORDER
       The Court REINSTATES the appeals.

       On December 21, 2011, we ordered the trial court to make findings regarding why the

reporter's record has not been filed. On January 6, 2012, appellant's attorney filed a motion to

dismiss the appeals. However, the motion did not comply with Texas Rule of Appellate Procedure

42.2(a) because it was not signed by both appellant and his attorney. We notified appellant of the

defect in a letter dated January 9, 2012. To date, we have not received the trial court's findings, the

reporter's record, nor a motion to dismiss the appeals that complies with rule 42.2(a). The appeals

cannot proceed until the issue of the reporter's record is resolved.

       Accordingly, we 0 RD ER the trial court to make findings of fact regarding whether appellant

has been deprived of the reporter's record because of ineffective counsel, indigence, or for any other
                                                                                                     00409cl


reason.

•         The trial court shall first determine whether appellant desires to prosecute the appeals. If the
          trial court determines that appellant does not desire to prosecute the appeals, it shall make
          a finding to that effect.

•         If the trial court determines that appellant desires to prosecute the appeals, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs for
          the reporter's record. If appellant is entitled to proceed without payment of costs, the trial
          court shall make a finding to that effect. Moreover, if appellant is indigent, the trial court is
          ORDERED to take such measures as may be necessary to assure effective representation,
          which may include appointment of new counsel. If the trial court finds appellant is not
          indigent, it shall determine whether retained counsel has abandoned the appeals.

•         The trial court shall next determine: (1) the name and address of each court reporter who
          recorded the proceedings in this cause; (2) the court reporter's explanation for the delay in
          filing the reporter's record; and (3) the earliest date by which the reporter's record can be
          filed.

          We ORDER the trial court to transmit a supplemental record, containing the written findings

of fact, any supporting documentation, and any orders, to this Court within TIDRTY DAYS of the

date of this order.

          The appeals are ABATED to allow the trial court to comply with this order. They shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.



                                                             JJ~~
                                                           DAV1D L. BRIDGES
                                                           JUSTICE




                                                     -2-